Citation Nr: 9907237	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-09 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for conversion 
reaction manifested by back symptomatology, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to service connection for degenerative 
arthritis of both hips and cervical degenerative disc disease 
with radiculopathy, left upper extremity (claimed as left arm 
paralysis, right leg paralysis, and deterioration of both 
hips and left leg).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran's conversion disorder, manifested by back 
symptomatology, is productive of not more than a mild social 
and industrial impairment.  

2.  The claim for service connection for degenerative 
arthritis of both hips and cervical degenerative disc disease 
with radiculopathy, left upper extremity (claimed as left arm 
paralysis, right leg paralysis, and deterioration of both 
hips and left leg) on a direct basis is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 30 percent for conversion reaction manifested by back 
symptomatology have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9402 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9424 (1998).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for degenerative 
arthritis of both hips and cervical degenerative disc disease 
with radiculopathy, left upper extremity (claimed as left arm 
paralysis, right leg paralysis, and deterioration of both 
hips and left leg) on a direct basis.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Conversion Reaction Manifested by 
Back Symptomatology

The Board notes that the veteran's claim for an increased 
evaluation for conversion reaction manifested by back 
symptomatology is well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994). Since the Board is satisfied 
that all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  38 U.S.C.A. § 1155; Bierman v. 
Brown, 6 Vet. App. 125, 129 (1994).  In evaluating a 
disability, the VA is required to consider the functional 
impairment caused by the specific disability.  
38 C.F.R. § 4.10.  Each disability must be evaluated in light 
of the medical and employment history, and from the point of 
view of the veteran's working or seeking work.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's September 1965 separation examination disclosed 
a history of a fall down stairs in March 1965, with 
hospitalization for approximately one week.  The diagnosis 
was acute strain of muscles of the lumbosacral spine.  In 
June 1965, the veteran re-injured his back while lifting a 
filing cabinet and was hospitalized for 24 days.  The 
diagnosis was recurrent lumbosacral sprain, with continued 
back pain and swollen and painful joints of the back and left 
knee.  By July 1965, the veteran had been examined several 
times by orthopedists and was observed to maintain his back 
in a rigid, bent-over condition.  Orthopedic examination and 
x-rays were normal, and no organic disease could be found.  
The diagnosis was conversion reaction.  

Records of a Medical Evaluation Board (MEB) determination in 
September 1965 noted that examination shortly after the fall 
in service  revealed superficial abrasions of the skin over 
the 4th and 5th cervical vertebra and that x-ray reports were 
negative.  Clinical evaluation of the musculoskeletal system 
did not reflect any pertinent abnormality.

The veteran's first VA examination in February 1967 noted 
diagnoses of conversion reaction, chronic, manifested by 
backache and history of a lumbosacral strain.  VA orthopedic 
and neurologic examinations in May 1972 noted essentially the 
same findings.  

In March 1989, private x-rays revealed a mild annular bulging 
at L4-5, but otherwise a normal examination. The veteran was 
reportedly doing well until June 1990, when his car was rear-
ended in a motor vehicle accident.  The pain then extended 
throughout the vertebral column, although there had been no 
fracture.  Complaints of back pain were also noted by a New 
Hampshire physician, William J. Kilgus, M.D., in October 
1990.  Magnetic resonance imaging (MRI) of the lumbar spine, 
however, showed a normal examination.  Lumbar myelography in 
January 1991 was also normal.  

In October 1992, examination by Fathi E. El-Kurd, M.D., 
another New Hampshire physician, led to a diagnosis of 
classical right reflex sympathetic dystrophy, right lower 
extremity. 

In January 1996, the veteran underwent several VA special 
disability evaluation examinations.  An orthopedic 
examination report noted diagnoses of degenerative arthritis 
of the hips; suggested cervical degenerative disc disease 
with radiculopathy of the left upper extremity.

The January 1996 VA neurological examination reflects an 
impression of chronic pain syndrome, with no evidence of 
myelopathy and a radiculopathy that could not be well 
defined.  Further imaging/electrodiagnostic workup was not 
indicated.  

The VA January 1996 mental disorders examination included a 
reported history of a fall during service with a back injury, 
followed by difficulty in walking.  The veteran said that he 
had been taken to the hospital and placed in traction for 
approximately three weeks, released, and then readmitted to 
the hospital again for another three weeks.  He had been 
discharged from service because of his back problem.  
Subjective complaints were many, but did not include low back 
pain.  

Observation noted that the veteran was right handed, used a 
cane in his right hand, had a mustache and a beard and wore 
glasses.  He was clean and appeared his stated age.  His 
posture was slouched and his activity level purposeful.  His 
facial expression was alert and friendly.  The mental status 
examination found him well oriented as to time and place and 
able to remember the last five Presidents.   There was no 
evidence of hallucinations, delusions, or paranoid ideation.  
His stream of thought was logical and his emotional reactions 
normal.  He complained bitterly of his back pain.  

The Axis I diagnosis was conversion disorder with reference 
to the back, and the Axis II diagnosis history of back pain.  
The Axis V Global Assessment of Functioning was 70, with mild 
symptoms, including difficulty occupationally and 
financially.  In his comments, the examiner reviewed the five 
signs indicating a diagnosis of conversion reaction and found 
that the veteran probably had four of these.  He explained 
that a conversion reaction is an unconscious conversion of 
psychological conflict into a loss of physical functioning.  
He believed that the veteran's other complaints of left arm, 
left leg, right leg, and bilateral hip weakness was probably 
an organic problem, rather than a psychological problem, and 
thus would not be in the constellation of a conversion 
disorder, as these symptoms did not appear to be an 
unconscious reaction in an attempt to solve a conflict.  
Accordingly, he believed that the conversion reaction was in 
relation only to his back.

During his hearing before the RO in October 1997, the veteran 
testified that he has constant back pain from the lower neck 
area all the way down, including radiation to his legs.  He 
stated that he also has limitation of motion.  Although he 
had undergone a sympathectomy, it did not take his back pain 
away.  He maintained that after his fall while in the service 
he had seen a doctor who told him that 25-30 years later he 
would end up with arthritis.  He contended, additionally, 
that the accident had caused some disc damage, resulting in 
his being put in traction for a week, and that, after 
discharge from the hospital, he had been readmitted and put 
in traction 3 or 4 times.  He had also seen a psychiatrist, 
but did not remember the diagnosis in service.  He alleged 
that Dr. El Kurd in the late 1970's had told him he had 
arthritis throughout his body.  He said he now has herniated 
discs.  When questioned about the back pain, he stated that 
he does not take pain medication because of adverse 
interactions with other drugs, nor has he taken any other 
measure to reduce the pain in his low back.  He continued to 
maintain that the problem was in his back, not his mind, and 
that he believed he had arthritis which had been caused by 
the injury in service.  

Effective November 7, 1996, the schedular criteria for 
evaluation of psychiatric disabilities were changed.  Where a 
law or a regulation changes after a claim has been filed or 
reopened, but before the administrative judicial process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); Karnas v. Brown, 1 Vet. App. 308 (1991).  It 
is noted that the RO has evaluated this disability under both 
the third and fourth editions of the Diagnostic and 
Statistical Manual of Mental Disorders of the American 
Psychiatric Association, with notice to the veteran as to the 
new regulations.  As noted, since the veteran's claim for an 
increased rating was pending when the regulations pertaining 
to psychiatric disabilities were revised, he is entitled to 
the version of the law most favorable to him.  

Under 38 C.F.R. § 4.126, when a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the more disabling aspect of 
the condition.  The veteran has been evaluated under 
38 C.F.R. § 4.132, Diagnostic Code 9402 (conversion disorder; 
psychogenic pain disorder), the former regulation, and 
38 C.F.R. § 4.130, Diagnostic Code 9424 (conversion 
disorder), the revised regulation.  These codes are based 
upon the nomenclature of the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association, and require the application of the 
general rating formula for mental disorders.  As to the 
reported symptomatology regarding the veteran's lumbar spine, 
there is no evidence that the injury during service had been 
of such severity that traction had been required, and early 
medical records did not show any objective signs of a 
lumbosacral disorder.  There is also no evidence to show that 
the recent onset of arthritis bears any relationship to the 
service injury.  Therefore, a rating of the back disorder 
under 38 C.F.R. § 4.132, Diagnostic Code 9402 is appropriate.  

In evaluating impairment resulting from psychiatric disorders 
under the old criteria, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating mental disorders, contemplates those 
abnormalities of conduct, judgment, and emotional reaction 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129 (1996).  
Great emphasis is placed upon the full report of the examiner 
which is descriptive of actual symptomatology.  The record of 
the history and complaints is only preliminary to the 
examination, whereas the objective findings and the 
examiner's analysis of the symptomatology are the essentials.  
On the other hand, the examiner's classification of the 
disease is not determinative of the degree of disability, but 
the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130 (1996).  

To warrant a 100 percent evaluation under 38 C.F.R. § 4.132, 
Diagnostic Code 9402, the attitudes of all contacts except 
the most intimate are to be so adversely affected as to 
result in virtual isolation in the community, with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran is demonstrably unable to obtain or retain 
employment.  A 70 percent rating is warranted when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, with the 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.  

A 50 percent rating is warranted when the ability to maintain 
effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 30 percent disability rating is warranted when 
there is a definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment; and a 10 percent 
disability is warranted when there is evidence of emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A disorder is 
noncompensable when there are neurotic symptoms which may 
somewhat adversely affect relationships with others, but 
which do not cause impairment of working ability.  

A 30 percent evaluation under the above code comports with a 
"definite" impairment.  In Hood v. Brown, 4 Vet. App. 
301 (1993), the United States Court of Veterans Appeals 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  

In a precedent opinion, the VA General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-
93 (Nov. 9, 1993).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).  

In reviewing the veteran's symptomatology under these 
criteria, the Board finds that he is not "more than 
moderately" disabled in terms of social and industrial 
inadaptability due to his conversion disorder.  The VA 
examiner did not find any psychiatric symptoms that he was 
able to characterize as more than mild, and, in addition, the 
veteran was given an Axis V Global Assessment of Functioning 
of 70, which also shows that his symptoms were considered 
mild, with some difficulty in social and occupation 
functioning, but generally functioning pretty well.  This 
evidence shows no more than definite social and industrial 
impairment due to the conversion disorder and, therefore, a 
higher rating is not warranted under the old rating criteria.

Under the revised code, 38 C.F.R. § 4.130, Code 9424, for a 
100 percent evaluation to apply, the evidence must show total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  For a disorder 
to warrant a 70 percent disability rating, the evidence must 
show occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and 
inability to establish and maintain effective relationships. 

A 50 percent disability requires that there be occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.   A 30 
percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss,(such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is warranted when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or when symptoms 
are controlled by continuous medication.  If a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication, the 
disorder is noncompensable.  

In reviewing the veteran's symptoms under these revised 
criteria, the Board finds that he does not demonstrate 
symptomatology which would warrant more than a 30 percent 
rating.  Recent records reveal no complaints or findings of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, or impaired abstract 
thinking.  In addition, the examiner found no more than mild 
symptomatology.  Accordingly, the veteran is not entitled to 
more than a 30 percent rating under the revised criteria.

Accordingly, an evaluation of 30 percent for conversion 
reaction manifested by back symptomatology is appropriate.  

II.  Service Connection for Degenerative Arthritis of Both 
Hips and Cervical Degenerative Disc Disease with 
Radiculopathy

During his October 1997 hearing, the veteran requested that 
the above claim be considered on a direct basis, and not as 
secondary to conversion reaction manifested by back 
symptomatology.  (The RO had considered this issue on the 
basis of both direct and secondary service connection.)  In 
view of the veteran's request, the Board will consider only 
the issue of direct service connection.  

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998). The initial 
question which must be answered is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  A claim which is not well grounded 
precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App.  14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1997).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

Service medical records, including a Medical Evaluation Board 
report, do not refer to any injury or disorder of the 
veteran's left arm, right leg, left leg, hips, or cervical 
spine, apart from an abrasion over the cervical spine.  VA 
disability evaluation examinations dated in February 1967, 
December 1970, and May 1972 did not reflect any disability of 
the left arm, right leg, left leg, hips, or cervical spine.  

In fact, records are silent as to the above disorders until 
February 1990, when a hospitalization record from Catholic 
Medical Center revealed a history of left arm pain beginning 
about a month prior to admission without a history of trauma.  
An cervical myelogram showed a defect at C6-7, left.  The 
following month, laminotomy and foraminotomy at C6-7 were 
performed, with excision of a herniated disc. 

A May 1990 letter from Merwyn Bagan, M.D., the surgeon who 
removed the herniated disc, noted that the veteran still had 
total numbness of the left arm three months later, but did 
not have the excruciating left arm pain.  In June 1990, 
records disclose that the veteran was involved in a motor 
vehicle accident.  Dr. Bagan found it difficult to try to 
correlate the veteran's motor and sensory deficit with the 
level of the disc herniation.  

In January 1992, Theodore R. Jacobs, M.D., examined the 
veteran for a Social Security Disability follow-up 
evaluation.  The veteran was described as having a long-term 
arthritic disability of the right hip and knee, with previous 
evaluation by Dr. Bagan in January 1990, for complaints 
involving the left upper extremity.  In summary, Dr. Jacobs 
found that the left upper extremity disability was not 
consistent with symptoms and signs resulting solely from a 
herniated disc at C6-7.  He said that he would welcome an 
independent medical evaluation, and if the findings were 
found secondary to other than non-compliance, then further 
testing would be indicated.  

In January 1992, x-rays were taken of the veteran's right hip 
and pelvis.  The impression was that there was no significant 
abnormality of the right hip.

In May 1992, Charles K. Detwiler, M.D., a New Hampshire 
orthopedic surgeon, examined the veteran for complaints of 
throbbing pain in his hips for 18 months. Reports of x-rays 
of his hips were normal.  Dr. Detwiler's impression was 
radiculopathy or possible muscular dystrophy. 

In October 1992, the veteran was hospitalized at Catholic 
Medical Center under the care of Fathi A. El-Kurd, M.D., with 
complaints of progressive pain in the right lower extremity.  
He was ultimately found to have typical reflex sympathetic 
dystrophy of the right lower extremity.  A right lumbar 
sympathectomy was performed.  Other diagnoses were status 
post left cervical laminectomy and left arm hemiparesis. 

In May 1995, the veteran appeared at the Venice Hospital, 
Florida, emergency with a shooting pain in his left wrist and 
left elbow.  The diagnosis mild tendinitis, left forearm, not 
otherwise specified.

The veteran was seen in June 1995 by Alan B. Grindal, M.D., a 
neurologist, for the Florida Department of Labor and 
Employment Security, Office of Disability Determinations.  
The impression was function impairment of the left upper and 
right lower extremity of moderate severity, etiology unknown.  
Dr. Grindal stated that he had been unable to make a clear 
diagnosis.  

A letter from Dr. El-Kurd in September 1995 noted that the 
veteran had severe disability with left arm paralysis and 
right leg paralysis and that he was unable to use these 
extremities at all. 

A November 1995 neurological consultation and Medicare 
disability determination by Nasir Khalidi, M.D., indicated 
that the right leg pain and weakness was probably secondary 
to lumbar radiculopathy, L4-5.  No focal neurological 
deficits were noted.  

The VA neurological examination in January 1996 referred to a 
history of multiple pain complaints of more than 20 years 
duration.  The impression was chronic pain syndrome.  There 
was no evidence of myelopathy, and a radiculopathy could not 
be well defined.  This examiner believed that the veteran's 
complaints of left arm paralysis, right leg paralysis, and 
deterioration of both hips and left leg were organic and not 
result of a conversion disorder.  

A report of a VA orthopedic examiner that same reflects 
diagnoses of degenerative arthritis of the bilateral hips and 
suggested cervical degenerative disc disease, with 
radiculopathy to the left upper extremity.  

Service connection for degenerative arthritis of both hips 
and cervical degenerative disc disease with radiculopathy of 
the left upper extremity on a direct basis must be denied.  
Although the veteran has presented medical evidence of a 
current disability, thus meeting the first prong of the 
required criteria, he was not found to have arthritis or disc 
disease during service, or, indeed, until many years later. 
Moreover, none of the many physicians who have examined the 
veteran over the years had noted any relationship between the 
disorders for which service connection is being sought and 
any disease or injury during service.  Thus, the nexus 
element has not been met.  Accordingly, this claim is denied 
as not well grounded.

It is noted that the veteran stated at his hearing that, 
while he was in service, a doctor told him that 25-30 years 
later he would end up with arthritis and that Dr. El Kurd in 
the mid to late 1970's had told him he had arthritis 
throughout his body.  Even if it were conceded that arthritis 
was present at that time, this would not well ground the 
claim, since the veteran had by this time been separated from 
the service for some years.  Moreover, there is no reference 
in the medical records that have been submitted as to either 
of these opinions, nor is there any medical evidence which 
would support such statements.  Statements about what a 
doctor told a lay person do not constitute the required 
competent medical evidence for a well-grounded claim.  
Franzen v. Brown, 9 Vet. App. 235 (1996).  

The Board also considered the argument that recent changes to 
VA's Adjudication Procedure Manual, M21-1 have the 
substantive effect of requiring that VA assist the veteran in 
the development of his claim prior to making any prior 
decision, even if the claim is not well grounded.  Assuming 
arguendo that the referenced changes to M21-1 were of such 
substantive quality that they have same force as a 
regulation, Cf. Fugere v. Derwinski, 1 Vet. App. 103 (1990), 
the Board notes that the controlling statute, 38 U.S.C.A. § 
5107, specifically requires that a claimant for VA benefits 
present a well grounded claim.  If a claimant has not 
presented a well grounded claim there is no "duty to 
assist" the claimant.  Id; Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Accordingly, because a federal statute is of 
greater weight than a federal regulation, see generally 
Section 2 of Article VI of the United States Constitution, it 
follows that the Board must require that the veteran fulfill 
his obligation of submitting a well grounded claim before any 
"duty to assist" is triggered.

The Board recognizes that the RO denied the veteran's claim 
on the merits, whereas the Board has concluded that the claim 
is not well grounded.  The United States Court of Veterans 
Appeals has held that when an RO does not specifically 
address the question whether a claim is well grounded, but 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996). 


ORDER

An evaluation in excess of 30 percent for conversion reaction 
manifested by back symptomatology is denied.  

Service connection for degenerative arthritis of both hips 
and cervical degenerative disc disease with radiculopathy to 
the left upper extremity (claimed as left arm paralysis, 
right leg paralysis, and deterioration of both hips and left 
leg) is denied.  


		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals



 

- 16 -


- 17 -


